Case 1:20-cv-00260-WES-PAS Document 11 Filed 01/19/21 Page 1 of 4 PageID #: 81



                  UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND
______________________________
                               )
ELSON M. DEBARROS,             )
                               )
          Plaintiff,           )
     v.                        )        C.A. No.          20-260 WES
                               )
MICHAEL FRANK, et al.,         )
                               )
          Defendants.          )
______________________________)
                               )
ELSON M. DEBARROS,             )
                               )
          Plaintiff,           )
                               )
     v.                        )        C.A. No.          20-268 WES
                               )
AREAS USA LLC, et al.,         )
                               )
          Defendants.          )
______________________________)
                               )
ELSON M. DEBARROS,             )
                               )
          Plaintiff,           )
                               )
     v.                        )        C.A. No.          20-293 WES
                               )
AMERICAN INSURANCE GROUP,      )
et al.,                        )
                               )
          Defendants.          )
______________________________)
                               )
ELSON M. DEBARROS,             )
                               )
          Plaintiff,           )
                               )
     v.                        )        C.A. No.          20-297 WES
                               )
ANTHONY PASERTHIA              )
                               )
          Defendant.           )
______________________________)
Case 1:20-cv-00260-WES-PAS Document 11 Filed 01/19/21 Page 2 of 4 PageID #: 82




                                     ORDER

       Plaintiff initiated the four above-captioned actions this

past summer.    All four relate to the alleged failure of the various

Defendants     to   provide    Plaintiff     with   workers’     compensation.

Plaintiff’s Motions for Leave to Proceed in forma pauperis in all

four cases were referred to Magistrate Judge Patricia A. Sullivan.

Magistrate Judge Sullivan issued a Report and Recommendations

(“R. & R.”) recommending that the Court dismiss all four cases

pursuant to 28 U.S.C. § 1915(e)(2).             See R. & R., ECF No. 6 in

C.A. No. 20-260, ECF No. 5 in C.A. No. 268, ECF No. 4 in C.A. No.

293, and ECF No. 3 in C.A. No. 297.          Specifically, Magistrate Judge

Sullivan concluded that all claims (with the exception of the

defamation claims) are barred by the exclusivity provisions of the

Massachusetts Workers’ Compensation Act, Mass. Gen. Laws ch. 152,

§§ 1, et seq., see R. & R. 13-16, that the defamation claims are

insufficiently pled and barred by res judicata, see id. at 16-17,

and that venue in Rhode Island is improper, see id. at 17-20.

       Plaintiff’s objection to the R. & R. was initially due on

October 1, 2020, but the Court granted extensions in all four

cases.    See Oct. 13, 2020 Text Order in C.A. No. 20-260; Oct. 15,

2020   Text   Orders   in     C.A.   Nos.    20-268,   20-293,    and   20-297.

Plaintiff subsequently requested another additional extension, ECF

No. 8 in C.A. No. 20-260, which the Court granted in a Text Order



                                       2
Case 1:20-cv-00260-WES-PAS Document 11 Filed 01/19/21 Page 3 of 4 PageID #: 83



on November 20, 2020.       Upon further review, the Court determined

that, despite only listing C.A. No. 20-260, the motion sought an

extension of time in all four cases.             The Court granted that

request, setting a deadline of December 16, 2020 for Plaintiff to

object to the R. & R. in all four cases.           See Dec. 2, 2020 Text

Order in C.A. Nos. 20-268, 20-293, and 20-297.           More than a month

has passed since the deadline, and no objections have been filed.

      Instead, Plaintiff has filed a Notice of Appeal, ECF No. 9 in

C.A. No. 20-260, seeking to appeal the Order in which the Court

granted the second time extension in C.A. No. 20-260.               “[A]s a

general rule, the filing of a notice of appeal ‘divests a district

court of authority to proceed with respect to any matter touching

upon, or involved in, the appeal.’”         United States v. Brooks, 145

F.3d 446, 455 (1st Cir. 1998) (quoting United States v. Mala, 7

F.3d 1058, 1061 (1st Cir. 1993)).         However, divestiture does not

occur “if the notice of appeal is defective in some substantial

and easily discernible way (if, for example, it is based on an

unappealable order) or if it otherwise constitutes a transparently

frivolous attempt to impede the progress of the case.”              Brooks,

145 F.3d at 456.

      Here, the Notice of Appeal is frivolous and nonsensical, as

Plaintiff seeks to appeal a procedural order in which the Court

granted Plaintiff’s request for an extension of time.            See Notice

of Appeal, ECF No. 9 in C.A. No. 20-260; Nov. 20, 2020 Text Order,


                                      3
Case 1:20-cv-00260-WES-PAS Document 11 Filed 01/19/21 Page 4 of 4 PageID #: 84



ECF   No.   8   in   C.A.   No.   20-260.   Moreover,   the   interlocutory

procedural order which Plaintiff seeks to appeal is unappealable.

See 28 U.S.C. § 1292.        Thus, the Court concludes that it has not

been divested of jurisdiction and proceeds to address the R. & R.

in all four cases.

      After having carefully reviewed the relevant papers, and

having heard no objections, the Court ACCEPTS the report and ADOPTS

the recommendations and reasoning set forth therein.           Accordingly,

the Complaints in the civil actions numbered 20-260, 20-268, 20-

293, and 20-297 are DISMISSED WITH PREJUDICE.


IT IS SO ORDERED.




William E. Smith
District Judge
Date: January 19, 2021




                                       4
